Case: 14-60339      Document: 00513154640         Page: 1    Date Filed: 08/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             August 14, 2015
                                    No. 14-60339
                                                                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


CHARLES TORNS, JR.; CHRISTOPHER B. TORNS,

                                                 Plaintiffs - Appellants
v.

CITY OF JACKSON; JACKSON MISSISSIPPI POLICE DEPARTMENT,
(JPD); REBECCA COLEMAN, Chief for The City of Jackson, Mississippi
Police Department; PIETER TEEUWISSEN, City Attorney for The City of
Jackson and Mayor for the City of Jackson and JPD; DETECTIVE K. DEAR,
Detective for the City of Jackson, (Narcotic Agent); OFFICER W. HORTON,
Officer for the City of Jackson Police Department; HARVEY JOHNSON, JR.,
Mayor for the City of Jackson, Mississippi; JACKSON CITY COUNCIL
BOARD MEMBERS; OTHER JOHN AND JANE DOES; LIABILITY AND
INSURERS FOR EACH DEFENDANT,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                            USDC No. 3:13-CV-00045


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60339     Document: 00513154640      Page: 2    Date Filed: 08/14/2015




      In this section 1983 case, the plaintiffs, Charles Torns, Jr., and
Christopher B. Torns (the “Torns”), bring this pro se suit against several
institutional and individual defendants.         The district court granted the
defendants’ motion to dismiss. We affirm.
                                            I.
      The events underlying this suit occurred on August 23, 2011. Charles
Torns, Jr., received a call telling him that Jackson Police Department officers
had detained several members of his family at a nearby apartment complex.
Mr. Torns, along with his son, Christopher B. Torns, went to the apartment
complex. They arrived and saw several police officers searching two of their
family members. According to their complaint, while attempting to determine
what was going on, they were stopped by several police officers. Officer Deer
stopped both the plaintiffs “with his hand on his . . . service pistol,” and Officer
Horton “apprehended [and] hand-cuffed both the plaintiffs.” After the officers
and the Torns exchanged words, Officer Horton placed the plaintiffs in his car
and transported them to the Jackson Police Department. They were released
on their own recognizance early the next morning. Both were summoned in
December 2011, and charges were dismissed on April 30, 2012.
      The Torns filed suit in state court, and the defendants timely removed.
The defendants filed a motion to dismiss, which the district court granted
without prejudice. It held that while the plaintiffs’ current complaint was not
sufficiently specific, it could not “conclude that the pleading defects are
incurable.”
      The complaint was not amended, and this appeal follows.
                                           II.
                                            A.
      “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, ‘to state a claim to relief that is plausible on
     Case: 14-60339       Document: 00513154640         Page: 3    Date Filed: 08/14/2015



                                      No. 14-60339
its face.’” 1 We review the district court’s grant of a motion to dismiss de novo. 2
There are three analytically separate claims: (1) those against Officers Deer
and Horton, (2) those against the other individual plaintiffs, and (3) those
against the Jackson municipal authority.
                                                 B.
       When government officials are suited for actions taken within the course
of their official duties, the plaintiffs must confront the doctrine of qualified
immunity, which protects officials from liability if there has been no clear
constitutional or statutory violation. 3
       We engage in a two-step analysis to assess a public official’s claim
       of qualified immunity. “First we must determine whether the
       plaintiff has made a sufficient showing that the official violated a
       clearly established constitutional or statutory right. If the answer
       is in the affirmative, we then ask whether the official’s actions
       were objectively reasonable in light of the clearly established
       right.” 4
To surmount this barrier at the motion to dismiss stage, the plaintiffs “must
plead specific facts that both allow the court to draw the reasonable inference
that the defendant is liable for the harm [they have] alleged and that defeat a
qualified immunity defense with equal specificity.” 5
       We agree with the district court that the plaintiffs’ complaint is best read
as leveling a false arrest or detention-without-probable-cause charge against
Officers Deer and Horton. “The constitutional claim of false arrest requires a



       1 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
       2 Gillie v. La. Dept. of State Civil Serv., 559 F. App’x 333, 335 (5th Cir. 2014)

(unpublished).
       3 See, e.g., Pearson v. Callahan, 555 U.S. 223, 231 (2009); Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982).
       4 Williams-Boldware v. Denton Cnty., Tex., 741 F.3d 635, 643 (5th Cir. 2014) (quoting

Foley v. Univ. of Hous. Sys., 355 F.3d 333, 337 (5th Cir. 2003)).
       5 Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).

                                             3
    Case: 14-60339     Document: 00513154640       Page: 4   Date Filed: 08/14/2015



                                   No. 14-60339
showing of no probable cause.” 6 “The Supreme Court has defined probable
cause as the ‘facts and circumstances within the officer’s knowledge that are
sufficient to warrant a prudent person, or one of reasonable caution, in
believing, in the circumstances shown, that the suspect has committed, is
committing, or is about to commit an offense.’” 7 This is necessarily a “fact-
specific . . . inquiry,” 8 and the Court has cautioned that it requires an inquiry
into the specific situation confronting the public officials. 9
      The problem is that in this case, we have very little facts: we know that
the plaintiffs arrived during an active police search, were stopped by police
officers, and were eventually arrested. The complaint says little about the
context or scope of the interactions between the Torns and the officers. To
defeat a qualified immunity claim, the plaintiffs must specifically plead facts
that show that the officers lacked probable cause to detain them, and, without
more, we cannot conclude that their complaint crosses this bar.
                                         C.
      The plaintiffs do not allege that Mayor Jackson, Police Chief Coleman,
City Attorney Teeuwissen or the Jackson City Council Board Members
personally took any action against them.         Their allegations against these
individuals must be dismissed, as they have failed “to state a claim upon which
relief can be granted.” 10 Inasmuch as they bring claims against these officials
in their supervisory capacity, these claims fail as well.            In Monell v.
Department of Social Services of City of New York, the Supreme Court held
that the doctrine of respondeat superior does not apply to claims brought under



      6  Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 204 (5th Cir. 2009).
      7   Piazza v. Mayne, 217 F.3d 239, 245-46 (5th Cir. 2000) (quoting Michigan v.
DeFillippo, 443 U.S. 31, 37 (1979)).
       8 Melear v. Spears, 862 F.2d 1177, 1184 (5th Cir. 1989).
       9 See Anderson v. Creighton, 483 U.S. 635, 640-41 (1987).
       10 Fed. R. Civ. P. 12(b)(6).

                                         4
     Case: 14-60339       Document: 00513154640          Page: 5     Date Filed: 08/14/2015



                                       No. 14-60339
section 1983. 11     Instead, the supervisors must be directly involved in the
allegedly improper conduct, which occurs “if there exists either (1) his personal
involvement in the constitutional deprivation, or (2) a sufficient causal
connection between the supervisor’s wrongful conduct and the constitutional
violation.” 12 Here, the complaint pleads neither.
                                              D.
       Finally, the plaintiffs bring claims against the city, both directly and
through its police department.
       It is well established that a city is not liable under [section] 1983
       on the theory of respondeat superior. A municipality is liable only
       for acts directly attributable to it through some official action or
       imprimatur. To establish municipal liability under [section] 1983,
       a plaintiff must show the deprivation of a federally protected right
       caused by action taken pursuant to an official municipal policy. A
       plaintiff must identify: (1) an official policy (or custom) of which (2)
       a policymaker can be charged with actual or constructive
       knowledge, and (3) a constitutional violation whose moving force
       is that policy or custom. 13
The plaintiffs fail to plead any of these elements, and so this claim was properly
dismissed.

                                              III.
       We AFFIRM the judgment of the district court.




       11 436 U.S. 658, 692-93 (1978).
       12 Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).
       13 Valle v. City of Houston, 613 F.3d 536, 541-42 (5th Cir. 2010) (internal citations and

quotation marks omitted).
                                               5